Order entered October 24, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-12-00839-CR
                                 No. 05-12-00840-CR

                      JUAN FRANCISCO TURCIOS, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 203rd Judicial District Court
                                Dallas County, Texas
                 Trial Court Cause Nos. F11-70886-P and F11-70896-P

                                      ORDER
      The Court GRANTS appellant’s October 22, 2013 motion to extend time for filing a

motion for rehearing. Appellant is ORDERED to file his motion for rehearing, if any, by

MONDAY, the 25th of NOVEMBER 2013.




                                               /David Evans/
                                               DAVID EVANS
                                               JUSTICE